  Case: 1:19-cv-00179-SNLJ Doc. #: 8 Filed: 07/22/20 Page: 1 of 12 PageID #: 48



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

JAMES KEELING,                                     )
                                                   )
             Plaintiff,                            )
                                                   )
      V.                                           )          Case No. 1: 19-CV-179-SNLJ
                                                   )
· BOB HOLDER, et al.,                              )
                                                   )
             Defendants.                           )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon the filing of the amended complaint by self-

represented plaintiff James Keeling (registration no. 1136408), an inmate at the Eastern Reception

Diagnostic and Correctional Center. The Court previously granted plaintiff in forma pauperis

status and reviewed his original complaint under 28 U.S.C. § 1915. ECF No. 5. Based on that

review, the Court directed plaintiff to file an amended complaint on a Court-provided form and in

compliance with the Court's instructions. For the reasons discussed below, the Court will dismiss

plaintiffs claims against defendants Bob Holder, Wally Pointer, and Nicole Unknown pursuant to

28 U.S.C. § 1915 for failing to state a claim upon which relief may be granted.

                                          The Complaint

       Plaintiff filed his original complaint on October 8, 2019 pursuant to 42 U.S.C. § 1983 for

an incident that occurred while he was a pretrial detainee at the Dunklin County Justice Center

("DCJC"). (ECF No. 1). Plaintiff named three DCJC employees as defendants: Bob Holder

(Sheriff), Wally Pointer (Deputy Sheriff), and Nicole Unknown. Plaintiff brought his claims

against all defendants in their individual capacities only.
  Case: 1:19-cv-00179-SNLJ Doc. #: 8 Filed: 07/22/20 Page: 2 of 12 PageID #: 49



        Plaintiff alleged that on or around September 11, 2019 he was in "lockdown for 24-hour[s]

in a 5 by 10 cell in H pod with 9 other detainee[s]" as a "form of punishment." Plaintiff stated he

suffered from a seizure at 3:00 a.m., which was not responded to for 30 minutes because the cell

was not equipped with an emergency call button. Plaintiff stated that a non-party corrections

officer entered the cell but did not provide him with medical attention. Plaintiff alleged that

defendants Holder, Pointer, and Nicole Unknown "knows to better train their officers and it's

unconstitution[al] to put 10 people in a 5 by 10 cell and with their evil intents, know[ing] [he has]

seizures." For relief, plaintiff sought $20,000 for pain and suffering.

        On June 5, 2020, the Court reviewed plaintiffs complaint pursuant to 28 U.S.C. § 1915

and determined that it failed to state a claim upon which relief could be granted because plaintiff

did not allege that the defendants were directly involved in or personally responsible for specific

violations of his constitutional rights. (ECF No. 5). The Court further noted that a respondeat

superior theory was inapplicable in a § 1983 case. Because plaintiff was self-represented, the

Court entered an order giving plaintiff the opportunity to file an amended complaint to cure the

deficiencies. In that order, the Court provided plaintiff with clear instructions about how to prepare

the amended complaint, which included the following:

        It is important that plaintiff allege facts explaining how each defendant was
        personally involved in or directly responsible for harming him. Plaintiff must
        explain the role of the defendant, so that the defendant will have notice of what he
        or she is accused of doing or failing to do. Furthermore, the Court emphasizes that
        the "Statement of Claim" requires more than "labels and conclusions or a formulaic
        recitation of the elements of a cause of action."

(Id. at 6-7) (citations omitted).

        Plaintiff has now filed an amended complaint, which the Court reviews pursuant to 28

U.S.C. § 1915(e)(2).

                                                  2
  Case: 1:19-cv-00179-SNLJ Doc. #: 8 Filed: 07/22/20 Page: 3 of 12 PageID #: 50



                                     Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e), the Court is required to dismiss a complaint filed informa

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim under 42 U.S.C. § 1983, a plaintiff must demonstrate a plausible claim for relief,

which is more than a "mere possibility of misconduct." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

"A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged." Id at 678.

Determining whether a complaint states a plausible claim for relief is a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense. Id. at 679. The

court must "accept as true the facts alleged, but not legal conclusions or threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements. Barton v. Taber, 820

F.3d 958, 964 (8th Cir. 2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-

73 (8th Cir. 2016) (stating that a court must accept factual allegations in the complaint as true but

is not required to "accept as true any legal conclusion couched as a factual allegation").

       When reviewing a complaint filed by a self-represented person under 28 U.S.C. § 1915,

the Court must give it the benefit of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520

(1972). A "liberal construction" means that if the essence of an allegation is discernible, the district

court should construe the plaintiffs complaint in a way that permits his or her claim to be

considered within the proper legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir.

2015). However, even self-represented complainants are required to allege facts which, if true,

state a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir.

1980). See also Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (refusing to supply additional


                                                   3
  Case: 1:19-cv-00179-SNLJ Doc. #: 8 Filed: 07/22/20 Page: 4 of 12 PageID #: 51



facts or to construct a legal theory for the self-represented plaintiff that assumed facts that had not

been pleaded).     In addition, affording a self-represented complaint the benefit of a liberal

construction does not mean that procedural rules in ordinary civil litigation must be interpreted so

,as to excuse mistakes by those who proceed without counsel. See McNeil v. United States, 508

U.S. 106, 113 (1993).

                                     The Amended Complaint

        On July 17, 2020, plaintiff filed an amended complaint against the same three defendants:

Sheriff Holder, Deputy Sheriff Pointer, and Nurse Nicole Unknown. (ECF No. 7). Plaintiff brings

his claims against all defendants in their official and individual capacities.

        Plaintiffs allegations are substantially similar to his original complaint and provides

minimal additional facts. Plaintiff states that on September 11, 2019 "a guy got beat up and his

canteen taken." As a result, certain areas of the jail were locked down and plaintiff was placed in

a 5 x 10 two-man cell with nine other offenders for a 24-hour period "as a form of punishment."

While plaintiff was subject to this placement, he states that he experienced "multiple seizures." At

around 3 :00 a.m., plaintiff notified an unidentified non-defendant correctional officer of his

medical condition. Plaintiff states that this officer "left to call Nicole" and "came back 30 minutes

later" to check his blood pressure and temperature. Plaintiff was then placed back in the cell

without the receipt of any additional medical attention.

       Plaintiff alleges that "Bob Holder, Wally Pointer and Nicole [Unknown], knows to better

train their officers, and it's unconstitutional to place 10 people" in a 5 x 10 two-man cell, especially

when they know that he is prone to seizures. Plaintiff further alleges that defendants should have

transported him to a hospital.


                                                   4
  Case: 1:19-cv-00179-SNLJ Doc. #: 8 Filed: 07/22/20 Page: 5 of 12 PageID #: 52



        Plaintiff describes his injuries as "strain on [his] body mentally and physically" for having

seizures during the 24-hour lockdown." Plaintiff seeks $500,000 in monetary damages for putting

his "life in danger."

                                              Discussion

       Having carefully reviewed and liberally construed plaintiffs allegations, and for the

reasons discussed below, the Court must dismiss plaintiffs claims.

   A. Official Capacity Claims against Holder, Pointer, and Nicole Unknown

       Naming a government official in his or her official capacity is the equivalent of naming the

government entity that employs the official. See Brewington v. Keener, 902 F.3d 796, 800 (8th

Cir. 2018) (explaining that official capacity suit against sheriff and his deputy "must be treated as

a suit against the County"); Kelly v. City of Omaha, Neb., 813 F.3d 1070, 1075 (8th Cir. 2016)

(stating that a "plaintiff who sues public employees in their official, rather than individual,

capacities sues only the public employer"); and Elder-Keep v. Aksamit, 460 F.3d 979, 986 (8th

Cir. 2006) (stating that a "suit against a public official in his official capacity is actually a suit

against the entity for which the official is an agent").

       Plaintiff alleges that Sheriff Holder, Deputy Sheriff Pointer, and Nurse Nicole are

employed by the Dunklin County Sheriffs Department. As such, a suit against them in their

official capacities is actually a suit against Dunklin County, Missouri. A local governing body

such as Dunklin County can be sued directly under § 1983. See Monell v. Dep 't ofSoc. Servs. of

City of New York, 436 U.S. 658, 690 (1978). In order to prevail on this type of claim, plaintiff

must establish the governmental entity's liability for the alleged conduct. Kelly, 813 F.3d at 1075.

Such liability may attach if the constitutional violation "resulted from (1) an official municipal


                                                   5
  Case: 1:19-cv-00179-SNLJ Doc. #: 8 Filed: 07/22/20 Page: 6 of 12 PageID #: 53



policy, (2) an unofficial custom, or (3) a deliberately indifferent failure to train or supervise." Mick

v. Raines, 883 F.3d 1075, 1089 (8th Cir. 2018). See also Marsh v. Phelps Cty., 902 F.3d 745, 751

(8th Cir. 2018) (recognizing "claims challenging an unconstitutional policy or custom, or those

based on a theory of inadequate training, which is an extension of the same").

       Thus, there are three ways in which a plaintiff can prove municipal liability.

       First, plaintiff can show the existence of an unconstitutional policy. "Policy" refers to an

"official policy, a deliberate choice of a guiding principle or procedure made by the municipal

official who has final authority regarding such matters." Corwin v. City of Indep., Mo., 829 F.3d

695, 700 (8th Cir. 2016). See also Russell v. Hennepin Cty., 420 F.3d 841, 847 (8th Cir. 2005)

("A policy is a deliberate choice to follow a course of action made from among various alternatives

by the official or officials responsible ... for establishing final policy with respect to the subject

matter in question"). For a policy that is unconstitutional on its face, a plaintiff needs no other

evidence than a statement of the policy and its exercise. Szabla v. City of Brooklyn, Minn., 486

F.3d 385, 389 (8th Cir. 2007). However, when "a policy is constitutional on its face, but it is

asserted that a municipality should have done more to prevent constitutional violations by its

employees, a plaintiff must establish the existence of a 'policy' by demonstrating that the

inadequacies were a product of deliberate or conscious choice by the policymakers." Id. at 390.

"A policy may be either a policy statement, ordinance, regulation, or decision officially adopted

and promulgated by the municipality's governing body." Angarita v. St. Louis Cty., 981 F.2d 1537,

1546 (8th Cir. 1992).

        Second, plaintiff can establish a claim of liability based on an unconstitutional "custom."

In order to do so, plaintiff must demonstrate:


                                                   6
  Case: 1:19-cv-00179-SNLJ Doc. #: 8 Filed: 07/22/20 Page: 7 of 12 PageID #: 54



                1) The existence of a continuing, widespread, persistent pattern of
                   unconstitutional misconduct by the governmental entity's
                   employees;

                2) Deliberate indifference to or tacit authorization of such conduct
                   by the governmental entity's policymaking officials after notice
                   to the officials of that misconduct; an

                3) That plaintiff was injured by acts pursuant to the governmental
                   entity's custom, i.e., that the custom was a moving force behind
                   the constitutional violation.

Johnson v. Douglas Cty. Med Dep 't, 725 F.3d 825, 828 (8th Cir. 2013).

       A plaintiff does not need to specifically plead the existence of an unconstitutional policy

or custom. Crumpley-Patterson v. Trinity Lutheran Hosp., 388 F.3d 588, 591 (8th Cir. 2004).

However, at a minimum, the complaint must allege facts supporting the proposition that an

unconstitutional policy or custom exists. Doe ex rel. Doe v. Sch. Dist. ofCity ofNorfolk, 340 F.3d

605, 614 (8th Cir. 2003).

       Finally, plaintiff can assert a municipal liability claim by establishing a deliberately

indifferent failure to train or supervise. To do so, plaintiff must allege a "pattern of similar

constitutional violations by untrained employees." S.M v Lincoln Cty., 874 F.3d 581, 585 (8th

Cir. 2017).   Under a failure to train theory, a defendant may be liable for deficient policies for

training and supervising if (1) he had notice of the inadequacies, (2) his failure to train in a relevant

respect evidences a deliberate indifference to the rights of others, and (3) the alleged deficiency in

training procedures caused plaintiffs injuries. See City of Canton v. Harris, 489 U.S. 378, 390

(1989); Larson by Larson v. Miller, 76 F.3d 1446, 1454 (8th Cir. 1996). A defendant may have

notice that his training practices are inadequate by two means: (1) where the failure to train is so

likely to result in a violation of constitutional rights that the need for training is patently


                                                    7
  Case: 1:19-cv-00179-SNLJ Doc. #: 8 Filed: 07/22/20 Page: 8 of 12 PageID #: 55



obvious, Larkin v. St. Louis Haus. Auth. Dev. Corp., 355 F.3d 1114, 1117 (8th Cir. 2004), and (2)

where a pattern of misconduct indicates that the defendant's responses to a regularly recurring

situation are insufficient to protect constitutional rights, City of Canton, 489 U.S. at 390.

       Here, plaintiff presents no facts to support the proposition that Dunklin County has an

unconstitutional policy or custom that caused plaintiffs constitutional rights to be violated. He

has not shown that a policy exists because none of his facts point to "a policy statement, ordinance,

regulation, or decision officially adopted and promulgated by the municipality's governing body."

See Angarita, 981 F .2d at 1546. Plaintiff has also not shown a "widespread, persistent pattern of

unconstitutional misconduct" by Dunklin County employees, much less that such misconduct was

tacitly authorized by officials of Dunklin County. See Johnson, 725 F.3d at 828. Plaintiff does

not allege that the lockdown arrangement or the response to his medical condition were the result

of an official municipal policy or that such actions occurred more than one time to rise to the level

of a persistent pattern of misconduct. The Court cannot infer the existence of an unconstitutional

policy or custom from a single occurrence. See Wedemeier v. City of Ballwin, Mo., 931 F .2d 24,

26 (8th Cir. 1991).

       As to inadequate training, plaintiff only makes a conclusory allegation that "Bob Holder,

Wally Pointer and Nicole [Unknown], knows to better train their officers[.]" The Court assumes

plaintiff is alleging that the unidentified non-defendant officer who took his blood pressure and

temperature was improperly trained by the defendants. This assertion is merely a legal conclusion,

and not entitled to a presumption of truth. See Torti v. Hoag, 868 F.3d 666, 671 (8th Cir. 2017)

(stating that "[c]ourts are not bound to accept as true a legal conclusion couched as a factual

allegation, and factual allegations must be enough to raise a right to relief above the speculative


                                                  8
  Case: 1:19-cv-00179-SNLJ Doc. #: 8 Filed: 07/22/20 Page: 9 of 12 PageID #: 56



level"). See also Faircloth v. Buccanan, 2016 WL 4594145, at *2 (E.D. Mo. Sept. 2, 2016) (a

conclusory allegation that prison officials did not properly train an unknown correctional officer

fails to state a claim for relief).   Plaintiff has not alleged in his complaint that Dunklin County

officials had notice of specific constitutional violations or were aware that deficiencies or

inadequacies in their training or supervision were likely to cause a specific injury to plaintiff. Even

self-represented plaintiffs are required to allege facts in support of their claims, and the Court will

not assume facts that are not alleged. See Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004).

        Thus, plaintiff has failed to state a municipal liability claim against Dunklin County, and

his claim against Holder,· Pointer, and Nicole Unknown in their official capacities will be

dismissed. See Ulrich v. Pope Cty., 715 F.3d 1054, 1061 (8th Cir. 2013) (affirming district court's

dismissal of Monell claim where plaintiff "alleged no facts in his complaint that would demonstrate

the existence of a policy or custom" that caused the alleged deprivation of plaintiffs rights).

    B. Individual Capacity Claims against Holder, Pointer, and Nicole Unknown

        Although plaintiff states he did not receive medical treatment and was subjected to

conditions he believes violate the law, he has again failed to allege that Holder, Wally, or Nicole

Unknown were directly involved in or personally responsible for specific violations of his

constitutional rights.   As the Court explained in its review of plaintiffs original complaint,

"[l]iability under § 1983 requires a causal link to, and direct responsibility for, the alleged

deprivation ofrights." Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990). See also Jeffers

v. Gomez, 267 F.3d 895, 915 (9th Cir. 2001) (§ 1983 liability arises only upon a showing of

personal participation by defendant); Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985)

(claim not cognizable under § 1983 where plaintiff fails to allege defendant was personally


                                                    9
 Case: 1:19-cv-00179-SNLJ Doc. #: 8 Filed: 07/22/20 Page: 10 of 12 PageID #: 57



involved in or directly· responsible for incidents that injured plaintiff). In order to state an

actionable civil rights claim against each defendant, plaintiff must set forth specific factual

allegations showing what that particular defendant actually did, or failed to do, that violated the

plaintiffs federally-protected rights. See West v. Atkins, 487 U.S. 42, 48 (1988); see also Ellis v.

Norris, 179 F.3d 1078, 1079 (8th Cir. 1999) (a plaintiff must plead facts showing each named

defendant's personal involvement in the alleged constitutional wrongdoing).

       Here, plaintiff alleges that a non-defendant correctional officer was made aware that

plaintiff was suffering from seizures during a 24-hour lock down. Plaintiff states this officer "left

to call Nicole" and later returned to take his temperature and blood pressure but provided no

additional medical treatment. Plaintiff does not allege, however, that the named defendants placed

him in the crowded cell, directed that he not be provided with medical attention, or were present

for or aware of the lockdown conditions.

       To any extent plaintiff is alleging that the defendants are liable solely because they held

administrative or supervisory positions, such claims are also subject to dismissal. See Boyd v.

Knox, 47 F.3d 966,968 (8th Cir. 1995) (respondeat superior theory inapplicable in§ 1983 cases).

A supervisor is liable for the actions of his subordinates under § 1983 only if he personally

participates in the alleged unconstitutional conduct, or when there is a causal connection between

his actions and the alleged constitutional deprivation. See Glick v. Sargent, 696 F .2d 413, 415 (8th

Cir. 1983) (warden must play a personal role in the disciplinary process; he cannot be held liable

for the outcome of the process).

       "A federal complaint must contain the 'who, what, when and where' of what happened,

and each defendant must be linked to a particular action." Drummer v. Corizon Corr. Health Care,


                                                 10
 Case: 1:19-cv-00179-SNLJ Doc. #: 8 Filed: 07/22/20 Page: 11 of 12 PageID #: 58



2016 WL 3971399, at *1 (E.D. Mo. July 25, 2016). Merely listing a defendant in the caption is

not sufficient to state a claim against that defendant. See Krych v. Hvass, 83 F. App'x 854, 855

(8th Cir. 2003) (affirming dismissal of self-represented plaintiffs complaint against defendants

who were merely listed as defendants in the complaint, but there were no allegations of

constitutional harm against them).

       The Court proyided plaintiff with the opportunity to amend his complaint and offered clear

instructions that he must submit a complaint containing "a short and plain statement of the facts

that support his claim or claims against [each] defendant" and "allege facts explaining how each

defendant was personally involved in or directly responsible for harming him." (ECF No. 5 at 6-

7). The Court further warned plaintiff that a '"Statement of Claim' requires more than 'labels and

conclusions or a formulaic recitation of the elements of a cause of action.'" As stated above,

plaintiff has failed to plead specific facts establishing an actual link or connection between the

named defendants and the alleged constitutional violations.

       Thus, plaintiffs claims against Holder, Pointer, and Nicole Unknown, in their individual

capacities, will be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) for failure to state a claim.

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice for failure

to state a claim. See 28 U.S.C. § 1915(e)(2)(B). A separate order of dismissal will be entered

herewith.




                                                 11
Case: 1:19-cv-00179-SNLJ Doc. #: 8 Filed: 07/22/20 Page: 12 of 12 PageID #: 59



       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this~ day of July, 2020.




                                        STEP'HENN. LIMBA.lJG,JR.
                                        UNITED STATES DISTRICT JUDGE




                                          12
